Citation Nr: 1108846	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as proximately caused by the service-connected left leg tendon injury residuals.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO decision.

The appeal as to the claim for entitlement to service connection for a left ankle disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


FINDING OF FACT

No chronic disability of the lumbar spine is shown during active service or for several years thereafter; arthritis of the lumbar spine was not shown within one year of discharge from active service; and no other connection to service is shown in the evidence of record.


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not warranted.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disability of a ruptured left gastroc tendon caused him to walk with an altered gait over the years, which has caused additional, secondary disability in his low back.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in letters issued in March 2006 and April 2006, prior to the initial adjudication of the claim.  

The Veteran's service treatment records and VA medical records have been obtained.  He has submitted several statements from a private physician.  He has been provided with VA medical examinations.  His representative has presented written argument in support of his claim.  We are satisfied that all relevant and obtainable evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Historically, the Veteran injured his left foot during the first month of service.  His second toe was broken and apparently the gastroc tendon was ruptured or partially ruptured in the same incident.  Currently, he has a defect below the gastroc on the left calf and a balled-up area just below the knee joint.  He has impaired left calf function and decreased plantar flexion, and walks with an antalgic gait.  Service connection for residuals of the toe fracture and the tendon injury was granted in a December 2004 decision, based upon a medical opinion that his current symptoms were most likely related to the 1958 injury.

As noted above, he contends that he has been forced to walk with an altered gait since the tendon injury, and that over the years, this abnormal gait has caused low back problems.  He therefore requests service connection on a secondary basis, as provided by 38 C.F.R. § 3.310.

Review of the Veteran's service treatment records reveals no complaints or findings related to low back pain.  According to the report of the general medical examination conducted in conjunction with the veteran's separation from service, his spine, lower extremities, and other musculoskeletal systems were deemed to have been normal.  Additionally, the Veteran himself reported having no arthritis, rheumatism, bone, joint or other deformity, on the medical history portion of the examination report.  Given the absence of any back problems in service, and indeed, as the Veteran does not claim any incurrence of a back problem in service, the Board holds that service connection on a direct basis is not warranted.

The Veteran's claims file does not include any evidence whatsoever as to the condition of the Veteran's back during the year following his discharge from service, or indeed, for many years thereafter.  Absent any evidence showing a back problem within one year of service, we cannot presume that a chronic disease involving arthritis was incurred during service.  Thus, service connection on a presumptive basis is not warranted either.

To resolve the question as to whether the Veteran's currently-shown low back disability was proximately caused, wholly or in part, by altered gait through the years, the Veteran was provided with a VA compensation examination in November 2006.  Following a review of the medical records contained in the Veteran's claims file, a clinical examination, and review of test reports, the examiner rendered the opinion that the Veteran has degenerative disc disease of the lumbar spine and a compression fracture at T12.  However, the examiner concluded that neither of these disabilities was caused by or a result of alteration in gait.  

We are cognizant of the Veteran's own contentions to the contrary.  However, he is not competent to render an authoritative opinion on this matter which requires medical expertise to resolve.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore we must accord greater probative weight to the opinion rendered by the November 2006 VA examiner.

In summary, the preponderance of the evidence is against the Veteran's claim that his currently-shown low back problems are related to service in any way.  The evidence simply does not show any link between his currently-shown back disability and service.  There is no indication of any problem during service or within many years thereafter.  As arthritis is not shown to have become manifest within the year following the Veteran's discharge from service, service connection for arthritis cannot be presumed under law.  A VA medical professional has rendered the opinion that his back problems were not caused by his altered gait, and there is no medical evidence of record tending to support the Veteran's claim.  Thus, in the absence of any substantiated connection between the Veteran's current disabilities and service, service connection must be denied.


ORDER

Service connection for a low back disability is denied.




Continued on next page


REMAND

The Veteran claims that he has a left ankle disability resulting from altered gait over the years.  Review of the evidence of record reveals that in addition to the service-connected disabilities of the toe fracture residuals and the ruptured gastroc tendon, the Veteran also carries active diagnoses of degenerative joint disease of the left ankle, a left heel spur, a bony exotosis of the left foot, and a partial tear of the anterior talofibular ligament of his left foot.  

The examiner who performed the November 2006 VA examination, and who rendered the opinion cited above as to the Veteran's low back problems was also requested to review the medical evidence pertaining to the Veteran's left ankle claim.  As above, the examiner reviewed the medical evidence in the claims file and performed a clinical examination, and then rendered the following opinion.  

Left ankle degenerative joint disease not caused by or a result of the Veteran's service connected condition of residuals, fracture left 2nd metatarsal or his service connected condition of status post tendon injury of the left lower extremity.  (sic)  RATIONALE FOR OPINION GIVEN:  Fracture of the left 2nd metatarsal and post tendon injury of the left lower extremity is not a well documented cause of left ankle degenerative joint disease.

However, the examiner did not address the Veteran's contention that altered gait could have caused all or part of his currently-shown left ankle disability; as this contention constitutes the heart of his claim, this oversight cannot be ignored.  Furthermore, the fact that the Veteran's two service-connected disabilities surround the left ankle would seem to require more a more thorough explanation than that given above.  In other words, it is difficult, from a layperson's perspective, to understand how none of the Veteran's left ankle problems could be related to two separate injuries, at least one of which causes current impairment, to include ongoing gait alteration.  The Board thus deems that additional medical opinion is necessary to directly address the Veteran's contention of causation, and to provide further explanation as to the conclusion reached so as to facilitate review by adjudicators.

As the Veteran continues to receive VA medical care, recent VA medical records should be obtained to update the information in his claims file.  If the Veteran has received additional private medical care related to his left ankle or foot, he is hereby notified that he should inform the VA so that the VA can assist him in obtaining copies of these records as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the veteran by VA facilities at Saginaw and Gaylord subsequent to February 2005 for inclusion in the file.

2.  The veteran should be afforded a VA orthopedic examination by a physician with pertinent expertise to identify whether the Veteran's service-connected toe fracture residuals and/or ruptured gastroc tendon with associated altered gait caused any or all of the following in part or wholly:  degenerative joint disease in the left ankle, a partial tear of the anterior talofibular ligament, a heel spur, or a bony exotosis of the left foot.  The claims folder, including the records requested above, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to provide a complete explanation with the rationale for each opinion expressed fully explained.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


